W. Allen, J.
By the St. of 1874, e. 404, (Pub. Sts. e. 77, § 15,) the defendant was entitled to notice, the same as an indorser. The St. of 1871, c. 239, (Pub. Sts. c. 77, § 16,) provided that whenever a party to a negotiable instrument is *408entitled to notice of non-payment or non-acceptance, and the instrument is payable in any city or town where such party has his residence or place of business, “ such notice may be given by depositing the same, with the postage thereon prepaid, in any post-office in' said city or town, sufficiently directed to the residence or place of business of the party for the usual course of mails within the limits of said city or town, and for the usual course of delivery by postal carriers.”
The notice in this case was duly deposited in the post-office in Natick, directed to “ Mr. William H. Chamberlin, Natick, Mass." The only question is whether it was sufficiently directed.
The statute makes the deposit' in the post-office notice to the party, but it contemplates two modes of its delivery to him, at the post-office where it is deposited, or by a letter carrier, and requires that it shall be sufficiently directed to his residence or place of business for both modes. The provision is general, and is intended to cover and to be applied to all kinds of places and all sorts of circumstances: to a large city, where the streets are numbered and there are postal carriers, and where some persons receive their letters exclusively at the post-office, and others exclusively by carriers at their residences or places of business; and to small towns, where street numbers and letter carriers are unknown, and where everybody goes to the post-office.
In the case at bar, the defendant lived in a village in Natick in which the post-office was located, and he lived on a certain street; but there is no evidence that the houses on it were numbered, and there was no postal delivery. He received his letters at the Natick post-office, and he had no other residence known to the post-office than Natick, and an address to him there was, in effect, an address to him at the Natick post-office. It insured that the letter would be ready there for delivery to him, and to that end any description of the house he lived in would be superfluous. There could be no more sufficient direction to his residence, to insure the delivery of the notice. Was it insufficient in not providing against its delivery to another person of the same name? We think clearly not. The place was not so populous nor the name of the defendant so common as to call for any further identification of him by describing his personal *409appearance, or his occupation, or the house in which he lived. True v. Collins, 3 Allen, 438.
The facts that the defendant did not receive the notice, and that another person of the same name lived in the town who did not receive it, are immaterial. If the direction was sufficient, the defendant is affected by the notice, and it would make no difference if another person of the same name, who lived in the same town, or the same street, or the same house, received it. If the defendant had desired a more particular direction than his residence and post-office address, he should have added it to his name when he signed the note. JExoeptions overruled.